
	
		II
		110th CONGRESS
		1st Session
		S. 2303
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2007
			Mr. Burr (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend section 435(o) of the Higher Education Act of
		  1965 regarding the definition of economic hardship.
	
	
		1.Definition of economic
			 hardshipSection 435(o) of the
			 Higher Education Act of 1965 (20 U.S.C. 1085(o)) is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (A)(ii), by striking or after the semicolon;
				(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(C)by inserting
			 after subparagraph (A) the following:
					
						(B)such borrower is
				working full-time and has a Federal educational debt burden that equals or
				exceeds 20 percent of such borrower’s adjusted gross income, and the difference
				between such borrower’s adjusted gross income minus such burden is less than
				220 percent of the greater of—
							(i)the annual
				earnings of an individual earning the minimum wage under section 6 of the Fair
				Labor Standards Act of 1938; or
							(ii)150 percent of
				the poverty line, as defined under section 673(2) of the Community Services
				Block Grant Act, applicable to such borrower's family size;
				or
							; and
				(2)in paragraph (2),
			 by striking (1)(B) and inserting (1)(C).
			
